            Case 5:19-cv-07071-SVK Document 131 Filed 07/23/21 Page 1 of 5


     Perry J. Narancic, SBN 206820
1    LEXANALYTICA, PC
     3000 El Camino Real
2    Bldg. 4, Suite 200
     Palo Alto, CA 94306
3    www.lexanalytica.com
     pjn@lexanalytica.com
4    Tel: 650-655-2800
5    Attorneys for Defendants
     ONLINENIC, INC. and DOMAIN ID SHIELD SERVICE
6    CO., LIMITED
7

8                                    UNITED STATES DISTRICT COURT
9
                                  NORTHERN DISTRICT OF CALIFORNIA
10

11   FACEBOOK, INC. and INSTAGRAM,                            Case No. 19-CV-07071-SVK
     LLC
12                                                            DEFENDANTS’ OPPOSITION RE:
                       Plaintiffs,                            PLAINTIFFS’ EX PARTE
13           v.                                               APPLICATION FOR A
                                                              TEMPORARY RESTRAINING
14                                                            ORDER AT DKT. NO. 129
     ONLINENIC, INC. and DOMAIN ID
15   SHIELD SERVICE CO., LIMITED.

16                    Defendants.

17

18
             Defendants OnlineNIC, Inc. and Domain ID Shield Service Co., Limited (“Defendants”)
19
     partially oppose Plaintiffs’ Ex Parte Application for a Temporary Restraining Order at Dkt. No.
20
     129 (“TRO Application”). There are essentially two parts to the TRO Application: (a) a general
21
     asset freeze (“Asset Freeze”), and (b) a specific provision for transferring certain domains to an
22
     independent domain name broker for sale (“Broker Order”).
23
                      1.      There is no justification for a general asset freeze
24
             Plaintiffs justify their TRO Application on the grounds that Defendants are allegedly trying
25
     to sell domains in order to avoid paying the Special Master (TRO Application., 11:1-7; 6: 17-26).
26
     That is inaccurate. Defendants transferred some domains that they own (the “Defendant Domains”)
27
     to a registrar called “Ename” (www.ename.com) - which is the largest domain broker platform in
28
                                                          - 1-
     Facebook, Inc. v. OnlineNIC, Inc.                                           Case No. 19-cv-7071-SVK
     Defendants’ Statement Re Plaintiffs’ TRO Application at Dkt. No. 129
            Case 5:19-cv-07071-SVK Document 131 Filed 07/23/21 Page 2 of 5



1    China. Declaration of Carrie Yu in Support of Defendants’ Opposition Re: Plaintiffs’ Ex Parte

2    Application For A Temporary Restraining Order (“Yu Decl.”), ⁋ 3. Defendants intended to auction

3    the Defendant Domains for the purpose of paying the Special Master in this case. Yu Decl., ⁋ 5-6.

4    At the request of Plaintiffs, Defendants voluntarily cancelled or reversed these registrar transfers.

5    Yu Decl., ⁋ 8. For clarity, Defendants did not transfer ownership of the domains; they just

6    changed where they were registered. By having the domains moved to the registrar that was being

7    used to sell the domains, the auction and transfer process would have been seamless. Yu Decl., ⁋ 3.

8            It is important to note that Defendants’ commitment to paying the Special Master is not

9    “new found” religion. In fact, on June 29, 2021 (before a large part of the Special Master’s last

10   invoice amount was incurred), Defendants wrote to the Special Master asking him to suspend his

11   work until conferring with the Court:

12

13

14

15

16

17

18

19

20

21

22

23

24

25           The June 29 email specifically states that Defendants’ intended to pay the Special Master’s

26   invoice from cash flow from business operation. When OnlineNIC decided to no longer defend

27   the litigation on July 13, 2021, the only way to pay the Special Master was to start selling the

28   Defendant Domains. With this in mind, OnlineNIC started transferring Defendant Domains on
                                                          - 2-
     Facebook, Inc. v. OnlineNIC, Inc.                                            Case No. 19-cv-7071-SVK
     Defendants’ Statement Re Plaintiffs’ TRO Application at Dkt. No. 129
            Case 5:19-cv-07071-SVK Document 131 Filed 07/23/21 Page 3 of 5



1    July 19, 2021 and July 20, 2021 to Ename. Yu Decl., ⁋ 5-6. To be clear, Defendant had

2    contingency plans to pay the Special Master in the event that business operations ceased. As

3    discussed below, OnlineNIC has already secured an offer to purchase the Defendant Domains in an

4    amount sufficient to pay the Special Master. Accordingly, an asset freeze is not justified.

5                     2.       An asset freeze would undermine the ability of OnlineNIC to be sold as
                               a going concern.
6
             OnlineNIC staff wish to stay together because they have worked together for years. In
7
     addition, selling the company as a going concern would be in the best interest of customers, since
8
     this would avoid transfers of registration data to new parties. For these reasons, in a letter to
9
     Plaintiffs sent on July 21, 2021, Defendants re-iterated their earlier proposal to Plaintiffs that
10
     Plaintiffs should allow OnlineNIC, Inc. to be sold as a going concern, which would maximize
11
     return for all parties:
12

13

14

15

16
             Plaintiff’s have apparently not agreed with that proposal, because Plaintiffs’ proposed
17
     Asset Freeze would effectively block the sale of the company as a going concern, since few buyers
18
     would bother working through the legal constraints of an asset freeze to which the seller is subject.
19
                      3.       The Asset Freeze is overbroad
20
             Even if the Asset Freeze is granted, it should not prevent OnlineNIC from paying
21
     reasonable legal fees and costs associated with finalizing this litigation. Like any client, OnlineNIC
22
     is entitled to a vigorous defense within the bounds of the law. Hawk v. Superior Court, 42 Cal.
23
     App. 3d 108, 126, (“The duty of a lawyer, both to his client and to the legal system, is to represent
24
     his client zealously within the bounds of the law”). Stripping Defendants of their property, and
25
     their ability to pay legal counsel, verges on the precipice of unconstitutionality.
26
             The proposed Asset Freeze is also fraught with uncertainty and ambiguity. Plaintiffs
27
     provide a carve out for “day-to-day operations”, but what are those? Plaintiffs admit that this
28
                                                          - 3-
     Facebook, Inc. v. OnlineNIC, Inc.                                             Case No. 19-cv-7071-SVK
     Defendants’ Statement Re Plaintiffs’ TRO Application at Dkt. No. 129
            Case 5:19-cv-07071-SVK Document 131 Filed 07/23/21 Page 4 of 5



1    includes “paying employees” – but Plaintiffs also propose that they have a veto over any payments

2    to 35.CN, even though Plaintiffs know that 35.CN provides employees to OnlineNIC pursuant to

3    an Outsourcing Agreement dating back years. All of the Operating Agreements were provided to

4    Plaintiff’s in discovery. Yu Decl., ⁋ 7. Therefore, Plaintiffs should not have any veto rights when

5    it comes to making payments to 35.CN for ordinary payments made under the operative

6    Outsourcing Agreement. However, Defendants can agree not to make any payments to 35.CN

7    beyond the contractual amounts due under the Outsourcing Agreements.

8                     4.      Defendants stipulate to the Broker Order if another buyer does not
                              purchase the Defendant Domains within 7 days.
9
             Before the TRO was filed, Defendants agreed to stipulate to parts of the TRO, as set forth
10
     in a July 21, 2021 letter:
11
             including moving certain domain names to a neutral third party for sale. See Exhibit A
12
     hereto, which is a letter sent to Plaintiff’s before the TRO was filed which states, in part:
13

14

15
             Declaration of Perry J. Narancic in Support of Defendants’ Opposition Re: Plaintiffs’ Ex
16
     Parte Application For A Temporary Restraining Order (“Narancic Decl.”), ⁋ 1, Ex. A. However
17
     since this letter was written, Defendants have identified a buyer for the Defendant Domains who is
18
     willing to pay approximately $70,000 for the portfolio. Yu Decl., ⁋ 9. These are funds that could
19
     be quickly available to pay the Special Master, and Defendants ask that any Broker Order become
20
     effective only after July 30, 2021. If the proposed transaction does not close before then, and if the
21
     Special Master is not paid by then, Defendants will transfer the Defendant Domains in accordance
22
     with the Broker Order. In that case, Defendants request that the Broker Order specifically state
23
     that all proceeds first go to pay the Special Master, with any remainder to be impounded.
24

25

26
27

28
                                                          - 4-
     Facebook, Inc. v. OnlineNIC, Inc.                                            Case No. 19-cv-7071-SVK
     Defendants’ Statement Re Plaintiffs’ TRO Application at Dkt. No. 129
            Case 5:19-cv-07071-SVK Document 131 Filed 07/23/21 Page 5 of 5



1
                                                       Respectfully Submitted,
2
     DATED: July 23, 2021                              LEXANALYTICA, PC
3

4                                                      By: /s/ Perry J. Narancic

5
                                                       Attorneys for Defendants
6                                                      ONLINENIC, INC. and DOMAIN ID SHEILD
                                                       SERVICE CO., LIMITED
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                          - 5-
     Facebook, Inc. v. OnlineNIC, Inc.                                             Case No. 19-cv-7071-SVK
     Defendants’ Statement Re Plaintiffs’ TRO Application at Dkt. No. 129
